07/28/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 22-0307


                                      DA 22-0307
                                   _________________

 IN RE THE MARRIAGE OF:

 JOSHUA ARNOLD BACON,

              Petitioner and Appellant,
                                                                ORDER
       and

 EMILY ANN BACON,

              Respondent and Appellee.
                                _________________

       Upon consideration of Appellant’s motion for extension of time to file the
transcripts on appeal, and good cause appearing,
       IT IS HEREBY ORDERED that Court Reporter Troy Kelley is granted an extension
of time to and including August 25, 2022, within which to prepare, file, and serve the
transcripts requested on appeal.
       The Clerk shall serve a copy of this Order upon the District Court and the court
reporter.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                July 28 2022